Citation Nr: 1421322	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  08-18 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1965 to November 1967.  He was awarded the Combat Infantryman Badge, among other decorations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by a Regional Office of the Department of Veterans Affairs (VA).  This matter was remanded by the Board in September 2011 and April 2012 for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for bilateral hearing loss, and asserts that noise exposure from combat has resulted in his hearing loss.  

The Board remanded the claim in September 2011 for another VA audiological examination with opinion to address the significance of the apparent increase in certain tested thresholds during service.  When the Veteran was afforded a VA audiological examination in October 2011, the VA examiner rendered an opinion that the hearing loss was not related to service.  The rationale was that the Veteran's hearing was within normal limits at the time of separation from service and that there is no scientific basis to relate hearing loss to service when entrance and separation examinations were normal.  

The Board noted in its September 2011 remand that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims:

"[I]f the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes."  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Board again remanded the claim in April 2012 for another VA audiological examination with opinion to address the significance of the apparent increase in certain tested thresholds during service.  The April 2012 VA examiner simply restated the opinion she provided in the October 2011 VA examination report without addressing the issue of an apparent threshold shift between the pre-induction and service separation examinations.  Although the Board regrets further delay, the case must be returned to the AOJ for another examination and opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded another VA audiological examination by an examiner other than the one who conducted the October 2011 and April 2012 VA examinations.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims file, the examiner should offer an opinion on the following:

(a) Is at least as likely as not (a 50% or higher degree of probability) that any current hearing loss is causally related to the Veteran's service, to include noise exposure during service.  For purposes of the opinion, noise exposure during service should be assumed.  

(b) Please discuss the significance of any shift in hearing acuity documented in service audiological examination reports, specifically, the apparent increase in certain tested thresholds between the April and September 1965 pre-induction examinations and the September 1967 service separation examination.

2. After completion of the above and any additional development which the AOJ may deem necessary, the AOJ should then review the expanded record and readjudicate the issue on appeal.  The AOJ should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

